Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 9, and 10 is/are pending.
Claim(s) 2–8 and 11–15 is/are canceled.

Allowable Subject Matter
Claim(s) 1, 9, and 10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ishikawa et al. (WO 2015/199063 A1; see English language equivalent, US 2017/0214087 A1; hereinafter Ishikawa).
Ishikawa discloses a lithium ion secondary battery (FIG. 3, [0139]) comprising a positive electrode (30) comprising a positive electrode current collector (31) and a positive electrode active material layer (32) formed on the positive electrode current collector (31, [0140]), a negative electrode (40, [0140]) comprising graphite (see carbon material, [0078]), and an electrolyte solution (FIG. 4, [0139]), wherein the positive electrode active material layer comprises a positive electrode active material represented by the following formula (3) (see lithium composite oxides, [0094]): LiNiβCoγMnδO2 (3) (see lithium composite oxides, [0094]), wherein in formula (3), 0.75 ≤ β ≤ 0.85, 0.05 ≤ γ ≤ 0.15, 0.10 ≤ δ ≤ 0.20, β + γ + δ = 1, (see lithium composite oxides, [0094]); and the electrolyte solution comprises 0.05 to 5 weight % of a fluorinated glutaric anhydride ([0154], [0165]), and a non-aqueous solvent comprising at least one selected from the group consisting of ethylene carbonate (EC), diethyl carbonate (DEC), and ethyl methyl carbonate (EMC), ([0060], [0064]).
Ishikawa does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium ion secondary battery comprising a porous layer comprising aluminum oxide and polyvinylidene fluoride formed on a positive electrode active material layer, wherein the porous layer comprising the aluminum oxide and the PVdF is formed by applying a coating material for forming the porous layer directly on a positive electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7, paragraph 2, filed 22 August 2022, with respect to Ishikawa have been fully considered and are persuasive.  The rejection of claim(s) 1, 9, and 10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725